DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/21/2021 and 3/31/2022 were filed with or after the mailing date of the application on 9/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first communication unit, second communication unit, reception unit, control unit in claims 1-11, switching unit in claims 4 and 9, and deletion unit in claims 5 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “reception unit” is not defined in the specification or the drawing.  Examiner will analyze the limitation “reception unit” as the controller or processor.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohgishi (US Patent Pub. # 2019/0132505).
As to claim 1, Ohgishi (Fig. 3) discloses a communication apparatus comprising:
a first communication unit (Bluetooth module 240) configured to wirelessly communicate with an imaging apparatus (digital camera 100) (Para 36);
a second communication unit (Wi-Fi module 235) configured to wirelessly communicate with the imaging apparatus (100) (Para 35);
a reception unit (controller 225) configured to receive a notification from the imaging apparatus (100) (Para 29, 34); and
a control unit (225) configured to control, based on whether the notification is received via the first communication unit (240) or the second communication unit (235), whether to perform outputting a notification including at least a portion of an image (image data) received from the imaging apparatus (100) or outputting a notification not including the image received from the imaging apparatus (100) (Para 41).  Ohgishi teaches the digital camera 100 can receive time synchronization information, a GPS position signal, and an operation signal for remote shutter operation (hereinafter, referred to as a “shutter operation signal”) from the smartphone 200 via the Bluetooth communication and the digital camera 100 can transmit image data indicating an image captured by the image sensor 115 to the smartphone 200 in real time via the Wi-Fi communication (Para 41).
As to claims 6 and 11, these claims differ from claim 1 only in that the claim 1 is a communication apparatus claim whereas claims 6 and 11 are a control method claim, and a non-transitory computer-readable storage medium claim.  Thus claims 6 and 11 are analyzed as previously discussed with respect to claim 1 above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ohgishi (US Patent Pub. # 2019/0132505) in view of Martinez Fernandez (US Patent Pub. # 2015/0346834).
As to claim 2, Ohgishi teaches wherein, in a case where a notification (establish a wireless LAN connection) including information for specifying the image (image data) is received via the second communication unit (235), the control unit (225) requests the image (image data) from the imaging apparatus (100) via the second communication unit (235), and upon receipt of the requested image (image data) (Para 58).  Ohgishi does not teach performs control for outputting the notification including at least a portion of the image received from the imaging apparatus.  Martinez Fernandez teaches performs control for outputting the notification (acknowledgement of receipt) including at least a portion of the image (showing images on the screen, showing text and images) received from the imaging apparatus (from the external device or the portable device 1 itself) (Para 136).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an acknowledgement of receipt as taught by Martinez Fernandez to the imaging system of Ohgishi, to provide the user knows the specific action that has been executed (Para 136 of Martinez Fernandez).
As to claim 3, Martinez Fernandez teaches wherein, in a case where a notification including information (acknowledgement of receipt) for specifying the image is received via the first communication unit (from the external device or the portable device 1 itself), the control unit performs control for outputting the notification (acknowledgement of receipt) not including the image (music/sounds, changes in lighting or colour on the screen, illumination of light sources external to the screen (for example, LEDs in the sides of the portable device 1), text messages) received from the imaging apparatus (from the external device or the portable device 1 itself) (Para 136).
As to claims 7 and 8, these claims differ from claims 2 and 3 only in that the claims 2 and 3 depend on claim 1 whereas claims 7 and 8 depend on claim 6.  Thus claims 7 and 8 are analyzed as previously discussed with respect to claims 2 and 3 above.  

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ohgishi (US Patent Pub. # 2019/0132505) in view of Tachiwa (US Patent Pub. # 2016/0100394).
As to claim 4, Ohgishi teaches further comprising: a switching unit (225) configured to switch between a state of being connected to the imaging apparatus (100) by the first communication unit (240) and a state of being connected to the imaging apparatus (100) by the second communication unit (235), wherein, in a case where the switching unit (225) performs switching from the state of being connected to the imaging apparatus (100) by the first communication unit (240) to the state of being connected to the imaging apparatus (100) by the second communication unit (235) (Para 58).  Ohgishi does not teach the control unit requests information about a notification history from the imaging apparatus.  Tachiwa teaches the control unit requests information about a notification history (storing input content accepted in the past) from the imaging apparatus (Para 28 and 38).  Tachiwa teaches the smartphone 101 may have the function of storing input content accepted in the past so that thereafter input of the same content by the user can be avoided (Para 38).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided storing input content accepted in the past as taught by Tachiwa to the imaging system of Ohgishi, to provide a technology for improving user convenience when the information used for the connection is exchanged (Para 9 of Tachiwa).
As to claim 9, this claim differs from claim 4 only in that the claim 4 depends on claim 1 whereas claim 9 depends on claim 6.  Thus claim 9 is analyzed as previously discussed with respect to claim 4 above.  

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohgishi (US Patent Pub. # 2019/0132505) in view of Tachiwa (US Patent Pub. # 2016/0100394) and further in view of Shinomiya (US Patent Pub. # 2018/0191893).
As to claim 5, note the discussion above in regards to claim 1. Ohgishi in view of Tachiwa do not teach a deletion unit configured to delete an image stored in the imaging apparatus, wherein a notification corresponding to the image deleted by the deletion unit is not included in the information about the notification history.  Shinomiya teaches a deletion unit (delete button 206) configured to delete an image (image data) stored in the imaging apparatus (recording medium A110), wherein a notification corresponding to the image deleted by the deletion unit (206) is not included in the information about the notification history (Para 53 and 111).  Shinomiya  teaches if image data is requested from the smartphone A100, the controller A101 reads out the requested image data from the recording medium A110, and transmits it to the smartphone B100 using the power-saving wireless communication unit A112 (Para 111).  Examiner analyzes the claim to mean the deleted image is not transmitted so the notification is not sent.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a delete button as taught by Shinomiya to the imaging system of Ohgishi in view of Tachiwa, to provide a wireless communication function of an external apparatus has been set to the off state, wireless communication can be made usable again without a setting operation being performed by a user (Para 5 of Shinomiya).
As to claim 10, this claim differs from claim 5 only in that the claim 5 depends on claim 1 whereas claim 10 depends on claim 6.  Thus claim 10 is analyzed as previously discussed with respect to claim 5 above.  

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above.  Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply.  In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        9/26/2022